DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 08/03/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-18 were previously pending. Claims 3 and 14 are canceled. Claims 1, 4, 5, 12, 15, and 16 have been amended. Claims 1, 2, 4-13, 15-18 are currently pending.

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Applicant argues on Page 5 of Applicants remarks:
First, Gintz is directed to "managing firmware" for an "automotive controller." Abstract. Further "At step 23088, the logged vehicle data is filtered by local device 22074. The logged vehicle data is filtered based upon the contents of the logged vehicle data request that was initiated with technician client device 22046." Para. 254. Applicant respectfully requests clarity how a "logged vehicle data request" can read on "recognizing a trigger event," within the context of claim 1. 


Examiner notes that “a trigger event” is not explicitly defined in the claims.  For example, any event that occurs that causes an application of a filter can be analogous to the claimed “trigger event”.  As described in Gintz, logged vehicle data is filtered based on the contents of the logged vehicle data request.  The vehicle data is filtered upon receiving of the logged vehicle data request, in which the receiving of the logged vehicle data request is analogous to the claimed “trigger event”.

Applicant further argues on Page 6 of Applicants remarks:
Gintz further fails to "apply a filter to the vehicle data to generate a tuned threshold for the requested threshold based on an initial value and the vehicle data" "in response to a trigger event," within the context of claims.
…
Thus, Gintz discloses a local device that receives vehicle data and logs that data. That data applies "filters ... vehicle data [to] identify the types of vehicle data that are to be kept along with the time frame and duration for keeping the vehicle data." Such "filters" in Gintz have nothing to do with "generat[ing] a tuned threshold for the requested threshold based on an initial value and the vehicle data," as claimed. To the contrary, Gintz is silent as to any such "tuned thresholds" and is simply concerned with "how long the logged data should be stored by local device 22074."

Examiner respectfully disagrees.  As indicated in Pages 4-5 of the previous office action, Examiner indicated that Cawse already teaches “generating a tuned threshold for the requested threshold based on an initial value and the vehicle data”, in which Cawse teaches adjusting a VIN based accelerometer threshold based on determining that current VIN based accelerometer threshold (i.e. initial value) to be over reading giving erroneous indications of events (i.e. vehicle data).  However, Cawse does not indicate a particular window or boundary as to the determination of the VIN based accelerometer threshold over reading, giving erroneous indications of events. 
Examiner introduces Gintz for teaching “applying a filter to vehicle data based on a trigger event” as shown in pages 5-6 of the previous office action, in which Gintz discloses logging of vehicle data in [0247]-[0248].  To generate logged vehicle data, a local device 22074 filters stored vehicle data that was received from vehicle device 22090.  The filters that are applied to the vehicle data identify the types of vehicle data that are to be kept along with the time frame and duration for keeping the vehicle data.  Furthermore, [0254], further discloses At step 23088, the logged vehicle data is filtered by local device 22074. The logged vehicle data is filtered based upon the contents of the logged vehicle data request (i.e. trigger event) that was initiated with technician client device 22046.  Examiner notes that this allows retrieval of only pertinent vehicle data as requested for making decisions. For example, since vehicle data can include a plurality of data, such as those described in Gintz, [0247]-[0248], it is necessary to filter the vehicle data to fit the needs of the requestor.  
Cawse does not indicate, for example, a particular window of time in which overreads occur that triggers the requirement of adjusting the VIN based accelerometer.  Based on the application, multiple overreads that happen within a one hour time frame may have a different effect as compared to overreads that happen over a longer period of time. This can lead to potential improper determinations or unnecessary processing for refining of the VIN based accelerometer. Modifying the teachings of Cawse to include the teachings of Gintz, allows for the system to look only at pertinent vehicle data for a particular period of time, and thus would preventing unnecessary analyzation and processing of undesired or unimportant information, and result in more accurate adjustments.
As such, the examiner maintains that the prior art continues to teach on the claimed limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-9, 11-13, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325250 to Cawse (hereinafter “Cawse”) in view of 
US 2016/0110929 A1 to Park (hereinafter “Park”) and US 2019/0026962 A1 to Gintz et al. (hereinafter “Gintz”)

Regarding Claim 1, Cawse teaches A vehicle data system (Figure 2, illustrates vehicular telemetry hardware system 30), comprising: 
an onboard diagnostic port ([0041], discloses the vehicular telemetry hardware system 30 comprising an OBD interface 36 (on board diagnostic port) for connection 43 and communicating with a vehicle network communications bus 37) 
a request for a threshold relating to a vehicle parameter, the threshold indicating a limit in a standard operating range of the vehicle parameter; ([0091], discloses an on board initiated request for a VIN based accelerometer (i.e. vehicle parameter) threshold)
a processor; (Figure 2 and [0041], discloses DTE Telemetry microprocessor)
receive vehicle data from at least one vehicle component; ([0048] The DTE telemetry microprocessor has the ability through the OBD interface 36 when connected to the vehicle network communications bus 37 to monitor and receive vehicle data and information from the resident vehicular system components for further processing) and 
generate a tuned threshold for the requested threshold based on an initial value and the vehicle data.([0081], discloses Refining or adjusting (i.e. tuning) the VIN based accelerometer threshold is described with reference to FIG. 4 and generally indicated at 80. A VIN based accelerometer threshold has been assigned (i.e. initial value) to a vehicle identification number and saved as a digital record. The vehicle identification number is selected and the digital record is retrieved. [0081] further discloses, for the case where the VIN based accelerometer threshold has been determined to be over reading giving erroneous indications of events (i.e. vehicle data), the VIN based accelerometer threshold is refined or adjusted (i.e. generating a tuned threshold based on an initial value and the vehicle data) in sensitivity (see table 1) and the new value (or values) is saved with the digital record. For the case where the VIN based accelerometer threshold has been determined to be under reading giving erroneous indications of events, the VIN based accelerometer threshold is refined or adjusted in sensitivity as well (see table 1) and the new value (or values) is saved with the digital record.)
Cawse teaches an onboard diagnostic port (see [0041]) and a self generated request for a threshold relating to a vehicle parameter (see [0091]), but does not explicitly teach the onboard diagnostic port configured to receive a request for a threshold relating to a vehicle parameter, and a processor configured to receive the request for the threshold.
However, the concept of receiving a request for vehicular information at an onboard diagnostic port from an external device is well known in the art. For example, in a similar field of endeavor, Park discloses in [0073], a vehicle gateway may receive a diagnosis request message for a selected ECU from an external device connected to the OBD connector. The vehicle gateway 140 may transmit, to the vehicle telematics unit 150, an informing message to inform of connection of the external device, without transmitting the diagnosis request message to the associated controller (i.e. processor).  [0076], further discloses upon receiving a connection acceptance message the vehicle gateway routes the received diagnosis request signal to the associated ECU via the OBD connector.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cawse to include the above limitations as suggested by Park, to provide effective security service by preventing leakage of personal information as indicated in [0009]-[0010] of Park.

Cawse discloses generating a tuned threshold for the requested threshold based on an initial value and the vehicle data.(see [0080]-[0081]). However, Cawse/Park does not explicitly teach in response to recognizing a trigger event, apply a filter to the vehicle data to generate a tuned threshold for the requested threshold based on an initial value and the vehicle data. 
However, in a similar field of endeavor, Gintz discloses in [0247]-[0248], At step 23074, vehicle device 22090 sends vehicle data, which is received by local device 22074 (i.e. receiving the vehicle data). At step 23076, local device 22074 generates logged vehicle data. The logged vehicle data is a set of the data received by local device 22074 from vehicle device 22090 that includes the vehicle data that is output from vehicle device 22090 during the operation of the vehicle during a particular time that includes one or more of revolutions per minute of the engine, the speed of the vehicle in miles or kilometers per hour, engine temperature in degrees Fahrenheit or Celsius, injector pressure in thousand pounds per square inch, boost pressure in pounds per square inch, injector pulse width in milliseconds, calculated load percentage, and transmission temperature in in degrees Fahrenheit or Celsius. To generate the logged vehicle data, local device 22074 filters the vehicle data (i.e. filtering the vehicle data) that was received from vehicle device 22090. The filters that are applied to the vehicle data identify the types of vehicle data that are to be kept along with the time frame and duration for keeping the vehicle data. The timeframe identifies the length of a current window of time for vehicle data, such as the last 10 minutes of vehicle data. [0254], discloses At step 23088, the logged vehicle data is filtered by local device 22074. The logged vehicle data is filtered based upon the contents of the logged vehicle data request (i.e. trigger event) that was initiated with technician client device 22046)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cawse/Park to include filtering of vehicle data as suggested by Gintz, such that only desired vehicle data as requested are logged, thus preventing unnecessary analyzation and processing of undesired or unimportant information.

Regarding Claim 2, Cawse/Park/Gintz teaches The system of claim 1, wherein Cawse further teaches the processor is further configured to store the tuned threshold within a vehicle memory. ([0079], discloses storing a digital record including the refined VIN based accelerometer threshold in the vehicular telemetry hardware system 30. [0041], discloses non-volatile flash memory 35 within vehicular telemetry hardware system 30)


Regarding Claim 6, Cawse/Park/Gintz teaches The system of claim 1, wherein Park further teaches the processor is configured to apply the filter in response to authenticating a telematics controller from which the request for the threshold is received. ([0017], discloses a vehicle security service provision method in a vehicle gateway to provide communication in a vehicle includes determining whether or not an external device has been connected, transmitting an external device connection-informing message to a vehicle telematics unit through the in-vehicle communication when it is determined that the external device has been connected, receiving an external device connection acceptance message (i.e. authentication) from the vehicle telematics unit. and processing a diagnosis request message received from the external device in response to the received external device connection acceptance message. [0024] The vehicle security service provision method may further include receiving an external device connection rejection message from the vehicle telematics unit, and discarding the diagnosis request message received from the external device in response to the external device connection rejection message) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 7, Cawse/Park/Gintz teaches The system of claim 1, wherein Cawse further teaches the processor is configured to retrieve the initial value from an off-board server maintaining a database of vehicle identification numbers (VINs) and associated initial values. ([0085], discloses The vehicular telemetry hardware system 30 makes a request to the resident vehicular portion 42 and receives the vehicle identification number. The vehicular telemetry hardware system 30 creates a message with the vehicle identification number and sends the message to a remote site 44 over the telematic communications network. In this example, the remote site 44 is a server 19 that receives the message. Application software on the server 19 decodes the message to extract the vehicle identification number. The vehicle identification number is checked with the database of digital records to determine if a VIN based accelerometer threshold (i.e. initial value) is available for the vehicle identification number data. If a VIN based accelerometer threshold is in the database, then the server 19 creates a message with the VIN based accelerometer threshold and sends the message to the vehicular telemetry system 30. The vehicular telemetry hardware system 30 receives the message and decodes the message to extract the VIN based accelerometer threshold. The vehicular telemetry hardware system 30 sets the accelerometer threshold)

Regarding Claim 8, Cawse/Park/Gintz teaches The system of claim 7, wherein Cawse further teaches wherein the processor is configured to retrieve the initial value based on the associated VIN having at least one of a same vehicle model as that of the request for the threshold. ([0085], discloses The vehicular telemetry hardware system 30 makes a request to the resident vehicular portion 42 and receives the vehicle identification number. The vehicular telemetry hardware system 30 creates a message with the vehicle identification number and sends the message to a remote site 44 over the telematic communications network. In this example, the remote site 44 is a server 19 that receives the message. Application software on the server 19 decodes the message to extract the vehicle identification number. The vehicle identification number is checked with the database of digital records to determine if a VIN based accelerometer threshold (i.e. initial value) is available for the vehicle identification number data. If a VIN based accelerometer threshold is in the database, then the server 19 creates a message with the VIN based accelerometer threshold and sends the message to the vehicular telemetry system 30. The vehicular telemetry hardware system 30 receives the message and decodes the message to extract the VIN based accelerometer threshold. The vehicular telemetry hardware system 30 sets the accelerometer threshold. [0060]-[0067] and Table 2, further illustrates the composition of a VIN includes a vehicle descriptor field that includes information on the vehicle platform, model, body style, engine type, model, or series)

Regarding Claim 9, Cawse/Park/Gintz teaches The system of claim 1, wherein Cawse further teaches the processor is further configured to transmit instructions to a telematics controller to store the tuned threshold at an off-board server. ([0079], discloses a digital record including a refined VIN based accelerometer may be stored on a server 19). [0090], further discloses Alternatively, the decoding and analyzing of the vehicle identification number and determining a VIN based accelerometer threshold could be accomplished to the vehicular telemetry hardware system 30. In this case, the vehicle identification number and associated VIN based accelerometer threshold would be sent as a message to a remote site 44 for saving the digital record.)

Regarding Claim 11, Cawse/Park/Gintz teaches The system of claim 1, wherein Cawse further teaches the processor is further configured to query an offboard server to determine whether the threshold has been previously determined. ([0085], discloses The vehicular telemetry hardware system 30 makes a request to the resident vehicular portion 42 and receives the vehicle identification number. The vehicular telemetry hardware system 30 creates a message with the vehicle identification number and sends the message to a remote site 44 over the telematic communications network. In this example, the remote site 44 is a server 19 that receives the message. Application software on the server 19 decodes the message to extract the vehicle identification number. The vehicle identification number is checked with the database of digital records to determine if a VIN based accelerometer threshold is available for the vehicle identification number data (i.e. determine whether the threshold has been previously determined))

Regarding Claim 12, Cawse teaches A method for vehicle diagnostic system, (Figure 2, illustrates vehicular telemetry hardware system 30), comprising: 
a request for a threshold; ([0091], discloses an on board initiated request for a VIN based accelerometer (i.e. vehicle parameter) threshold)
receiving vehicle data from at least one vehicle component; ([0048] The DTE telemetry microprocessor has the ability through the OBD interface 36 when connected to the vehicle network communications bus 37 to monitor and receive vehicle data and information from the resident vehicular system components for further processing)
generate a tuned threshold for the requested threshold based on an initial value for the requested threshold and the vehicle data; ([0081], discloses Refining or adjusting (i.e. tuning) the VIN based accelerometer threshold is described with reference to FIG. 4 and generally indicated at 80. A VIN based accelerometer threshold has been assigned (i.e. initial value) to a vehicle identification number and saved as a digital record. The vehicle identification number is selected and the digital record is retrieved. [0081] further discloses, for the case where the VIN based accelerometer threshold has been determined to be over reading giving erroneous indications of events (i.e. vehicle data), the VIN based accelerometer threshold is refined or adjusted (i.e. generating a tuned threshold based on an initial value and the vehicle data) in sensitivity (see table 1) and the new value (or values) is saved with the digital record. For the case where the VIN based accelerometer threshold has been determined to be under reading giving erroneous indications of events, the VIN based accelerometer threshold is refined or adjusted in sensitivity as well (see table 1) and the new value (or values) is saved with the digital record.)
Cawse teaches an onboard diagnostic port (see [0041]) and a self generated request for a threshold relating to a vehicle parameter (see [0091]), and transmitting the tuned threshold to an offboard server (see [0090]) but does not explicitly teach receiving a request from an offboard device for a threshold; transmitting the tuned threshold to offboard device. 
However, the concept of receiving a request for vehicular information from an external device is well known in the art. For example, in a similar field of endeavor, Park discloses in [0073], a vehicle gateway may receive a diagnosis request message for a selected ECU from an external device connected to the OBD connector. The vehicle gateway 140 may transmit, to the vehicle telematics unit 150, an informing message to inform of connection of the external device, without transmitting the diagnosis request message to the associated controller (i.e. processor).  [0076], further discloses upon receiving a connection acceptance message the vehicle gateway routes the received diagnosis request signal to the associated ECU via the OBD connector. Subsequently, the vehicle gateway 140 may receive a diagnosis response message including results of diagnosis from the associated ECU, and may then transmit the diagnosis response message to the external device connected to the OBD connector 131.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cawse to include the above limitations as suggested by Park, to provide effective security service by preventing leakage of personal information as indicated in [0009]-[0010] of Park.

Cawse discloses generating a tuned threshold for the requested threshold based on an initial value and the vehicle data.(see [0080]-[0081]). However, Cawse/Park does not explicitly teach recognizing a trigger event, and in response to the trigger event, applying a filter to the vehicle data to generate a tuned threshold for the requested threshold based on an initial value for the requested threshold and the vehicle data.
However, in a similar field of endeavor, Gintz discloses in [0247]-[0248], At step 23074, vehicle device 22090 sends vehicle data, which is received by local device 22074 (i.e. receiving the vehicle data). At step 23076, local device 22074 generates logged vehicle data. The logged vehicle data is a set of the data received by local device 22074 from vehicle device 22090 that includes the vehicle data that is output from vehicle device 22090 during the operation of the vehicle during a particular time that includes one or more of revolutions per minute of the engine, the speed of the vehicle in miles or kilometers per hour, engine temperature in degrees Fahrenheit or Celsius, injector pressure in thousand pounds per square inch, boost pressure in pounds per square inch, injector pulse width in milliseconds, calculated load percentage, and transmission temperature in in degrees Fahrenheit or Celsius. To generate the logged vehicle data, local device 22074 filters the vehicle data (i.e. filtering the vehicle data) that was received from vehicle device 22090. The filters that are applied to the vehicle data identify the types of vehicle data that are to be kept along with the time frame and duration for keeping the vehicle data. The timeframe identifies the length of a current window of time for vehicle data, such as the last 10 minutes of vehicle data. [0254], discloses At step 23088, the logged vehicle data is filtered by local device 22074. The logged vehicle data is filtered based upon the contents of the logged vehicle data request (i.e. trigger event) that was initiated with technician client device 22046)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cawse/Park to include filtering of vehicle data as suggested by Gintz, such that only desired vehicle data as requested are logged, thus preventing unnecessary analyzation and processing of undesired or unimportant information.

Regarding Claim 13, Cawse/Park/Gintz teaches The method of claim 12, further comprising Cawse further teaches storing the tuned threshold within a vehicle memory. ([0079], discloses storing a digital record including the refined VIN based accelerometer threshold in the vehicular telemetry hardware system 30. [0041], discloses non-volatile flash memory 35 within vehicular telemetry hardware system 30)

Regarding Claim 17, Cawse/Park/Gintz teaches The method of claim 12, further comprising 
Cawse further teaches retrieving the initial value  from an off-board server maintaining a database of vehicle identification numbers (VINs) and associated initial values. ([0085], discloses The vehicular telemetry hardware system 30 makes a request to the resident vehicular portion 42 and receives the vehicle identification number. The vehicular telemetry hardware system 30 creates a message with the vehicle identification number and sends the message to a remote site 44 over the telematic communications network. In this example, the remote site 44 is a server 19 that receives the message. Application software on the server 19 decodes the message to extract the vehicle identification number. The vehicle identification number is checked with the database of digital records to determine if a VIN based accelerometer threshold (i.e. initial value) is available for the vehicle identification number data. If a VIN based accelerometer threshold is in the database, then the server 19 creates a message with the VIN based accelerometer threshold and sends the message to the vehicular telemetry system 30. The vehicular telemetry hardware system 30 receives the message and decodes the message to extract the VIN based accelerometer threshold. The vehicular telemetry hardware system 30 sets the accelerometer threshold)

Regarding Claim 18, Cawse/Park/Gintz teaches The method of claim 12, further comprising 
Cawse further teaches transmitting instructions to a telematics controller to store the tuned threshold at an off-board server. ([0079], discloses a digital record including a refined VIN based accelerometer may be stored on a server 19). [0090], further discloses Alternatively, the decoding and analyzing of the vehicle identification number and determining a VIN based accelerometer threshold could be accomplished to the vehicular telemetry hardware system 30. In this case, the vehicle identification number and associated VIN based accelerometer threshold would be sent as a message to a remote site 44 for saving the digital record.)

Claim 4, 5, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawse/Park/Gintz in view of US 2010/0188201 A1 to Cook et al. (hereinafter “Cook”)

Regarding Claim 4, Cawse/Park/Gintz teaches The system of claim 3, wherein Cawse/Park/Gintz does not explicitly teach the trigger event includes a changing of a vehicle mode.
However, in a similar field of endeavor, Cook discloses in [0065]-[0069], discloses driving event detection system in which real-time vehicle data is collected to determine if the vehicle data falls within the expected vehicle profile. [0070], a repository containing a set of standard spatial motion profiles (i.e. vehicle modes) that the event detection system expects from a standardized set of vehicle types/classes. [0071], further discloses If the real-time data falls outside of the expected vehicle type/class in a sufficient manner 118, it might be appropriate to change the assigned class/type 120. If such a change is elected, the system will modify the trigger threshold 122 used in event detection 108, and will then continue to monitor for events using the adjusted threshold 108. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cawse/Park/Gintz to include filtering of vehicle data as suggested by Cook, to allow for  real-time tuning of onboard vehicle risk sensing and risk predicting systems, as indicated in [0006] of Cook.


Regarding Claim 5, Cawse/Park/Gintz teaches The system of claim 3, wherein Cawse/Park/Gintz does not explicitly teach the trigger event includes a vehicle engine upgrade.
However, in a similar field of endeavor, Cook discloses in [0065]-[0069], discloses driving event detection system in which real-time vehicle data is collected to determine if the vehicle data falls within the expected vehicle profile. [0070], a repository containing a set of standard spatial motion profiles that the event detection system expects from a standardized set of vehicle types/classes. [0071], further discloses If the real-time data falls outside of the expected vehicle type/class in a sufficient manner 118, it might be appropriate to change the assigned class/type 120 (i.e. engine upgrade). If such a change is elected, the system will modify the trigger threshold 122 used in event detection 108, and will then continue to monitor for events using the adjusted threshold 108. Examiner notes that an engine upgrade is an obvious variation of a different vehicle type/class, as a different engine would have different vehicle characteristics which can be mapped similarly into a spatial motion profile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cawse/Park/Gintz to include filtering of vehicle data as suggested by Cook, to allow for  real-time tuning of onboard vehicle risk sensing and risk predicting systems, as indicated in [0006] of Cook.

Regarding Claim 15, Cawse/Park/Gintz teaches The method of claim 14, wherein Cawse/Park/Gintz does not explicitly teach the trigger event includes a changing of a vehicle mode.
However, in a similar field of endeavor, Cook discloses in [0065]-[0069], discloses driving event detection system in which real-time vehicle data is collected to determine if the vehicle data falls within the expected vehicle profile. [0070], a repository containing a set of standard spatial motion profiles (i.e. vehicle modes) that the event detection system expects from a standardized set of vehicle types/classes. [0071], further discloses If the real-time data falls outside of the expected vehicle type/class in a sufficient manner 118, it might be appropriate to change the assigned class/type 120. If such a change is elected, the system will modify the trigger threshold 122 used in event detection 108, and will then continue to monitor for events using the adjusted threshold 108. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cawse/Park/Gintz to include filtering of vehicle data as suggested by Cook, to allow for  real-time tuning of onboard vehicle risk sensing and risk predicting systems, as indicated in [0006] of Cook.

Regarding Claim 16, Cawse/Park/Gintz teaches The method of claim 14, wherein Cawse/Park/Gintz does not explicitly teach the trigger event includes a vehicle engine upgrade.
However, in a similar field of endeavor, Cook discloses in [0065]-[0069], discloses driving event detection system in which real-time vehicle data is collected to determine if the vehicle data falls within the expected vehicle profile. [0070], a repository containing a set of standard spatial motion profiles that the event detection system expects from a standardized set of vehicle types/classes. [0071], further discloses If the real-time data falls outside of the expected vehicle type/class in a sufficient manner 118, it might be appropriate to change the assigned class/type 120 (i.e. engine upgrade). If such a change is elected, the system will modify the trigger threshold 122 used in event detection 108, and will then continue to monitor for events using the adjusted threshold 108. Examiner notes that an engine upgrade is an obvious variation of a different vehicle type/class, as a different engine would have different vehicle characteristics which can be mapped similarly into a spatial motion profile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cawse/Park/Gintz to include filtering of vehicle data as suggested by Cook, to allow for  real-time tuning of onboard vehicle risk sensing and risk predicting systems, as indicated in [0006] of Cook.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawse/Park/Gintz in view of US 2005/0137786 A1 to Breed et al. (hereinafter “Breed”)

Regarding Claim 10, Cawse/Park/Gintz teaches The system of claim 1, wherein Cawse/Park/Gintz does not explicitly teach the filter is an estimated Kalman filter.
However, in a similar field of endeavor, Breed discloses in [0082], Optionally, a Kalman filter is coupled to the processor for optimizing the data on vehicle motion from the inertial reference unit with the addition of data from other sensor systems such as the GPS, DGPS, speedometer, odometer, precise position systems etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cawse/Park/Gintz to include filtering of vehicle data as suggested by Breed, to optimize data on vehicle motion using other sensor information as indicated in [0087] of Breed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477